    4:20-cv-02938-JD-TER               Date Filed 04/28/21      Entry Number 28          Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

TITLEMAX OF SOUTH CAROLINA,                       )              Case No.: 4:20-cv-02938-JD7(5
INC.,                                             )
                                                  )
                          Plaintiff,              )
                                                  )
                    vs.                           )                        ORDER
                                                  )
JESSICA RENEE CROWLEY,                            )
                                                  )
                          Defendant.              )
                                                  )


        This matter is before the Court on TitleMax of South Carolina, Inc.’s (“Plaintiff” or

“TitleMax”) Motion for Preliminary Injunction pursuant to Rule 65(a) Fed. R. Civ. P. TitleMax

seeks an Order enjoining Jessica Renee Crowley (“Defendant”) “from: (1) further contact with

Plaintiff’s customers to encourage withdrawing, curtailing or cancelling their business with

Plaintiff; (2) further use or disclosure of Plaintiff’s Confidential Information and Trade Secrets;

(3) making any disparaging or defamatory statements regarding Plaintiff; and (4) otherwise

breaching or violating the Confidentiality Agreement or Covenants Agreement.” (DE 5-2, p.1.)

Defendant, proceeding Pro Se, did not filed a response to the motion. 1 For the reasons set forth

herein, Plaintiff’s Motion for a Preliminary Injunction is granted.

                                            BACKGROUND

        This matter arises out of, inter alia, a breach of contract dispute filed by TitleMax. (DE

1.) TitleMax is a South Carolina regulated lender that offers loans at retail locations throughout

South Carolina. (DE 5-2, p. 1.) Defendant is a former employee hired as the Store Manager of its



1
         Because Defendant did not file a response to this motion, this Court will rely on Defendant’s answer
to the complaint in addressing this motion.

                                                      1
    4:20-cv-02938-JD-TER           Date Filed 04/28/21      Entry Number 28         Page 2 of 6




Cheraw, South Carolina, location in 2016. (DE 5-2, p. 1.) TitleMax alleges that on March 24,

2020, while employed by the company Defendant called one of its customers and advised them

“to stop making payments to Plaintiff pursuant to existing loan agreements because the agreements

are illegal and unenforceable.” (DE 5-2, p. 3.) TitleMax further alleges “Defendant also

encouraged the Cheraw Customer to file a lawsuit in North Carolina seeking a determination the

loan agreements – executed in South Carolina and containing a South Carolina choice-of-law

provision – are governed by North Carolina law.” (DE 5-2, p. 3.) Moreover, TitleMax claims that

Defendant “indicated [to the customer] she was in the process of contacting all Titlemax’s

customers and intended to shut Titlemax down.” (DE 5-1, ¶ 16.) TitleMax contends one of its

customers informed it that “Defendant’s efforts are not limited to her; rather, Defendant has

contacted other customers to encourage additional breaches of loan agreements and the customers’

participation in litigation against Plaintiff in North Carolina.” (DE 5-2, p. 4.)

       Defendant denied these allegations in her Answer and contends she “has no desire or need

to contact any Titlemax customers or try to shut Titlemax down.” (DE 9, ¶ 14.) The parties entered

two agreements regarding Defendant’s employment with TitleMax, a Confidentiality and Non-

Solicitation Agreement (“Confidentiality Agreement”) and an Employment Covenants Agreement

(“Covenants Agreement”). (DE 5-2, p. 1-2.) The Confidentiality Agreement gave Defendant

access to current customers and customer lists and other confidential information. However, it

prohibited Defendant’s use of such information outside the Plaintiff’s business or in any way

detrimental to Plaintiff’s interests. (DE 5-2 p. 2.) This prohibition applied during the term of

Defendant’s employment and any time thereafter. (DE 5-2, p. 2.) Furthermore, the Covenants

Agreement limited Defendant’s ability to use TitleMax’s Confidential Information and Trade




                                                  2
    4:20-cv-02938-JD-TER           Date Filed 04/28/21       Entry Number 28        Page 3 of 6




Secrets following her separation from employment. (DE 5-2, p. 2.) Additionally, it prohibited

Defendant from “disparaging or defaming Plaintiff.” (DE 5-2, p. 2.)

       Lastly, the agreements provided equitable remedies clauses. “The Confidentiality

Agreement provides that in the event of an actual or threatened breach of any term, covenant, or

provision, Plaintiff shall be entitled to injunctive relief (temporary, preliminary and permanent)

against Defendant as a remedy at law would be inadequate and insufficient.” (DE 5-2, p. 2.)

“Similarly, the Covenants Agreement provides that a breach or threatened breach by Defendant

would cause irreparable harm and that monetary damages would be both inadequate and difficult

to determine.” (DE 5-2, p. 2.)

                                       LEGAL STANDARD

       Under Rule 65(a), Fed. R. Civ. P., a court may issue a preliminary injunction. A

preliminary injunction is “an extraordinary remedy . . . which is to be applied only in [the] limited

circumstances which clearly demand it.” Direx Israel, Ltd. v. Breakthrough Med Corp., 952 F.2d

802, 811 (4th Cir. 1991) (internal quotation marks omitted) (citation omitted). The primary

purpose behind the issuance of a preliminary injunction is to “protect the status quo and to prevent

irreparable harm during the pendency of a lawsuit ultimately to preserve the court’s ability to

render a meaningful judgment on the merits.” In re Microsoft Corp. Antitrust Litig., 333 F.3d 517,

525 (4th Cir. 2003). A party seeking a preliminary injunction must establish all four of the

following elements: (1) he is likely to succeed on the merits; (2) he is likely to suffer irreparable

harm in the absence of preliminary relief; (3) the balance of equities tips in his favor; and (4) an

injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

If a preliminary injunction motion is granted, the order granting it must “(A) state the reasons why




                                                  3
    4:20-cv-02938-JD-TER           Date Filed 04/28/21       Entry Number 28        Page 4 of 6




it issued; (B) state its terms specifically; and (C) describe in reasonable detail-and not by referring

to the complaint or any other document-the act or acts restrained or required.” Fed.R.Civ.P. 65(d).

                                           DISCUSSION

       TitleMax’s request for injunctive relief relates only to the fourth and fifth causes of action

asserted in the Complaint (i.e., Breach of Confidentiality Agreement and Breach of Covenants

Agreement). TitleMax is likely to succeed on the merits of these claims. Defendant does not

dispute the existence or the validity of the agreements. 2 (DE 9.) Rather, Defendant claims that “I

have no recollection of said phone call that occurred on March 24, 2020, [and] I have never

encouraged a customer to not make monthly payments on time, [and] I have no knowledge of

telling any customer to sue Titlemax.” (DE 9 ¶ 3, 11, 13.) However, TitleMax has presented a

Declaration of Christy Craft (“Craft”) District Director of Operations for TitleMax declaring and

affirming inter alia Defendant’s alleged phone calls and conduct toward its customers. (DE 5-1,

p. 1-3.) Given Defendant has failed to respond to TitleMax’s motion or offer any evidence to

refute Craft’s Declaration, this Court finds that TitleMax is likely to succeed on the merits of its

breach of agreement causes of action.

       Furthermore, TitleMax is also likely to suffer irreparable harm in the absence of

preliminary relief. Generally, “irreparable injury is suffered when monetary damages are difficult

to ascertain or are inadequate.” Multi-Channel TV Cable Co. v. Charlottesville Quality Cable

Operating Co., 22 F.3d 546, 551 (4th Cir. 1994) “However, when the failure to grant preliminary

relief creates the possibility of permanent loss of customers to a competitor or the loss of goodwill,

the irreparable injury prong is satisfied.” Multi-Channel TV Cable Co. v. Charlottesville Quality


2
       When an agreement is executed at the inception of an employment relationship, continued at-will
employment is sufficient consideration. See Riedman Corp. v. Jarosh, 290 S.C. 252, 253, 349 S.E.2d 404,
405 (1986).

                                                  4
    4:20-cv-02938-JD-TER          Date Filed 04/28/21       Entry Number 28         Page 5 of 6




Cable Operating Co., 22 F.3d 546, 552. Craft declares in her Declaration among other things that

the Defendant “contacted a TitleMax customer (the ‘Cheraw Customer’) on the customer’s

personal cell phone [and] recommended the Cheraw Customer breach her existing loan agreement

and file a lawsuit against TitleMax.” (DE 5-1, p. 2.) Further, the parties agreed in the Covenants

Agreement that in the case of a breach or threaten to breach of the agreement, “the Company would

suffer irreparable harm . . . it would be difficult to determine damages, and money damages alone

would be an inadequate remedy for the injuries suffered by the Company . . . .” (DE 5-2, p.21.)

Since TitleMax has offered evidence that creates the possibility of permanent loss of goodwill and

Defendant does not challenge whether TitleMax has an adequate remedy at law, this Court finds

that TitleMax is likely to suffer irreparable harm.

       This Court further finds that Plaintiff has shown that the balance of equities tip in its favor,

and the public interest of enforcing contracts weighs in favor of preliminary relief. The Defendant

entered agreements with TitleMax to guard against the alleged conduct to be preliminarily

enjoined. It is unlikely the Defendant will be injured if enjoined from contacting TitleMax

customers to share confidential information or to encourage its customers to terminate their

contracts with the company. Accordingly, TitleMax is entitled to a preliminary injunction

enjoining Defendant from: (1) further contact with its customers to encourage withdrawing,

curtailing or cancelling their business with the company; (2) further use or disclosure of TitleMax’s

Confidential Information and Trade Secrets; and (3) making any disparaging or defamatory

statements regarding TitleMax.




                                                  5
    4:20-cv-02938-JD-TER            Date Filed 04/28/21        Entry Number 28          Page 6 of 6




                                            CONCLUSION

        For the reasons set forth above, it is ordered that Plaintiff’s Motion for a Preliminary

Injunction is granted as identified herein and that this injunction shall remain in effect during the

pendency of this action and until a further order of this Court; and

        IT IS FURTHER ORDERED that bond is set in the amount of One hundred ($100.00)

dollars 3 and must be posted with the Clerk immediately.

        IT IS SO ORDERED.




Florence, South Carolina
April 28, 2021




3
         “Where the district court determines that the risk of harm is remote, or that the circumstances
otherwise warrant it, the court may fix the amount of the bond accordingly . . . . See, e.g., International
Controls Corp. v. Vesco, 490 F.2d 1334 (2d Cir.1974) (approving district court fixing bond amount at zero
in the absence of evidence regarding likelihood of harm.)” Hoechst Diafoil Co. v. Nan Ya Plastics Corp.,
174 F.3d 411, n 3 (4th Cir.1999). There is a minimum risk of harm to Defendant because Plaintiff only
requests that Defendant follow the terms of the non-disputed agreements Plaintiff signed. Therefore, a
large bond does not appear to be warranted. If necessary, the Defendant can seek an increase of the amount
of the bond on a proper showing.

                                                    6
